     Case 3:17-cv-01362 Document 148 Filed 01/31/20 Page 1 of 1 PageID #: 716



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

        Plaintiff,

v.                                            CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

        Plaintiff,

v.                                            CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________



                                      ORDER

        A status conference in these cases is hereby SCHEDULED for

March 5, 2020, at 10:00 a.m., in Charleston.

        The Clerk is directed to send copies of this Order to all

counsel of record.

        IT IS SO ORDERED this 31st day of January, 2020.

                                      ENTER:

                                                 David A. Faber
                                                 Senior United States District Judge
